DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 3, the limitation “a flatness of the first member is greater than that of the second member” in ll. 1 is indefinite, in context, since it cannot be discerned how the flatness is being measured or rather how does the first member have a greater amount of flatness. Further clarification is required--.
Regarding Claim 6, the limitation “the porous material is clipped” in ll. 1 is indefinite, in context, since it cannot be discerned how the clipping is structurally related to the porous material. For Examination purposes and in accordance with the the porous material is clipped” will be interpreted as – the porous material is adjacent--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent 6227287) in view of Wakaoka et al. (US PG Pub. 20180010861A1 used as a translation of WO2016151916A1) and in further view of Siu (US Patent 7422053) hereinafter referred to as Tanaka, Wakaoka and Siu, respectively.
Regarding Claim 1, Tanaka discloses a vapor chamber, adapted to be thermally connected to an electronic element (“CPU” see abstract), comprising: 
	a first member (207, heating body mounting portion), made by a first material (shown in figure 16a, wherein the heating body mounting portion (207) is made from copper, nickel, aluminum”, see col. 7 ll. 42-43), wherein the first material has a first thermal conductivity (the heating body mounting portion (207) is made of a material and therefore has a thermal conductivity), and the first member is connected to the electronic element (the heat generating component is mounted to the heating body mounting portion (207)); 
	a second member (208, radiation wall) made by a second material (shown in figure 16a, wherein the radiation wall (208) is made from “copper, nickel, aluminum”, see col. 7 ll. 42-43), wherein the second material has a second thermal conductivity, (the radiation wall (208) is made of a material and therefore has a thermal conductivity) the second member is combined with the first member (shown in figure 16a), 
	the first member is located between the second member (13) and the electronic element (shown in figure 16a) and 
wherein the second member is combined with the first member to form a closed chamber (shown in figure 16, wherein the chamber is formed between the heating body mounting portion (207) and the radiation wall (208)); 
a porous material (206), wherein the porous material is disposed in the closed chamber (shown in figure 16a). Tanaka fails to disclose the first thermal conductivity is greater than the second thermal conductivity.
Wakaoka, also drawn to a heat dissipation device formed with two members and containing a wick, teaches the first thermal conductivity is greater than the second thermal conductivity (“the thermal conductivity of a first metal sheet 12 is higher than the thermal conductivity of a second metal sheet 13”, Para. 112). Wakaoka states, “By making the thermal conductivity of one of the metal sheets high, heat is able to be efficiently transmitted, and another function is able to be obtained by the other metal sheet”, ¶ [40]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tanaka with the first thermal conductivity being greater than the second thermal conductivity, as taught by Wakaoka, the motivation being too rapidly remove heat from a heat generating component during times of excessive temperatures in order to negate degradation or failure of said heat generating component or to provide efficient heat transfer to the heat generating component and also to provide another function by the opposing member, such as hardness, strength, shielding electromagnetic-wave noise or rigidity.         
Tanaka fails to disclose wherein a material of the second member is selected from a group consisting of ceramic, graphite and polymeric fiber.
	Siu, also drawn to a vapor chamber having a first (103) and second member (104), teaches a material of the second member (104) is selected from a group consisting of ceramic (“The fins 130 and the heat source contact portion 103 (see FIG. 1B) of the base chamber 110 can be made of thermally-conductive material, such as copper or aluminum, while another remaining portion 103, 104 of the base chamber 110 and other chambers can be made of a solid material, such as metals, ceramics, and plastics, depending on application requirements”, col. 6 ll. 9-15).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tanaka with a material of the second member is ceramic, as taught by Siu, the motivation being that ceramics are known to produce high levels of thermal conductivity or electrical insulation, thereby negating 
Alternately, Tanaka discloses the claimed invention except for a material of the second member being selected from a group consisting of ceramic, graphite and polymeric fiber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second member from ceramic, graphite or polymeric fiber, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 2, Tanaka fails to disclose the first member is combined with the second member by laser welding, high-frequency welding, friction welding, or argon arc welding.
Wakaoka teaches the first member (12) is combined with the second member (13) by laser welding (as taught by Wakaoka, “While the bonding method for the first metal sheet and the second metal sheet is not particularly limited, for example, resistance welding, laser welding, ultrasonic bonding, and bonding using a brazing material including solder may preferably be used”, Para. 83). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tanaka with laser welding the first and second member, as taught by Wakaoka, the motivation being that laser welding is known to be rapid and produce a higher strength, deeper penetration, minimized annealing and a smaller bead when compared to traditional welding .         
2, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 2, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “laser welding, high-frequency welding, friction welding, or argon arc welding” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 3, as best understood, Tanaka further discloses a flatness of the first member is greater than that of the second member (shown in figure 16a, wherein the first member does not contain the fins (208a)).
Regarding Claim 4, Tanaka further discloses a plurality of capillary structures (208a) are formed on an inner surface of the second member (shown in figure 16a), and the capillary structures extend toward the first member (shown in figure 16a).
Regarding Claim 5, Tanaka further discloses the porous material (206) is located between the capillary structures and a bottom inner surface of the first member (shown in figure 16a).
Regarding Claim 6, as best understood, Tanaka further discloses the porous material (206) is clipped by the capillary structures and the first member (shown in figure 16, wherein the main wick (206) is bounded by the fins (208a) and the heat-receiving wall (207)).
Regarding Claim 7, Tanaka further discloses each of the capillary structures (208a) has a free end (shown in figure 16a being the bottom end, see also figure 14B for reference, wherein the end of the fins (208a) that opposes the flat surface of the radiation wall (208) is free), and the free end contacts the porous material (shown in figure 16a).
Regarding Claim 8, Tanaka further discloses the first member (207) is seamless formed, and the second member (208) is seamless formed (shown in figure 16a, “This structure is easily formed by integrally forming the radiation wall 208 and the condensation fins 208a by using a molding technique such as an extrusion, a drawing or a cold forging”, col. 10 ll. 18-21).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent 6227287) in view of Wakaoka et al. (US PG Pub. 20180010861A1 used as a translation of WO2016151916A1) in further view of Siu (US Patent 7422053) as applied in Claims 1-8 above and in further view of Mochizuki et al. (US PG Pub. 20160290739), hereinafter referred to as Alcoe.
Regarding Claim 9, although Tanaka discloses brazing or soldering components, Tanaka fails to disclose a media layer, sandwiched between the first and second members.
	Mochizuki, also drawn to joining a fist member and a second member to form a vapor chamber, teaches a media layer (“copper”, see Para. 21) sandwiched between a first (3) and a second (4) member (cladding is preformed on the plate members (3 and 4), see Para. 21). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Tanaka with a media layer, sandwiched between the first and second members, as taught by Mochizuki, the motivation being to provide first and second members with materials having increased rigidity and strength in order to negate deformation or failure of the heat transfer device, providing materials that are not easily bonded to the plate structure for additional benefits such as strength or being light weight and to ensure a bond between the plates while negating any melting or deformation of the plates.         

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent 6227287) in view of Wakaoka et al. (US PG Pub. 20180010861A1 used as a translation of WO2016151916A1) in further view of Siu (US Patent 7422053) as applied in Claims 1-8 above in view of Mochizuki et al. (US PG Pub. 20160290739) as applied in Claim 9 above and in further view Yamamoto et al. (US Patent 6269866), hereinafter referred to as Yamamoto.
Regarding Claim 10, although a modified Tanaka teaches a first vertical distance is formed between the media layer (as previously taught by Mochizuki in the rejection of Claim 9, wherein the media layer is situated between 207 and 208 of Tanaka) and the electronic element (situated on the bottom of the heating body mounting portion (207)), 
a second vertical distance is formed between the porous material (206) and the electronic element(situated on the bottom of the heating body mounting portion (207)), Tanaka fails to disclose the first vertical distance is longer than the second vertical distance.
Yamamoto, also drawn to a vapor chamber having a bottom protrusion for heat absorption, teaches a first vertical distance is formed between a joint (between the heat radiating wall (7) and heat absorbing wall (6) as shown in figure 19) and the electronic element (situated on the bottom of the heat absorbing wall (6), see figure 23 for reference), 
a second vertical distance is formed between the porous material (13) and the electronic element (situated on the bottom of the heat absorbing wall (6), see figure 23 for reference), and the first vertical distance is longer than the second vertical distance (shown in figure 19). It is noted that Yamamoto teaches the joint between the first and second members is located adjacent the upper side of the vapor chamber as opposed to the lower side as taught in Tanaka.
Tanaka does however teach that exists a joint between the first and second members in order to form the interior of the vapor chamber.  

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Tanaka, by having the joint between the first and second members being situated adjacent the upper portion of the vapor chamber, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763